Citation Nr: 0500268	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  96-40 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for neurological 
impairment, residual of thoracic outlet syndrome, status post 
resection of the left first rib, currently evaluated as 40 
percent disabling. 

2.  Entitlement to an increased rating for left shoulder 
strain, postoperative residuals, the minor extremity, 
currently evaluated as 30 percent disabling. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971, and from August 1971 to April 1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1995 decision by the RO in Oakland, 
California which granted service connection and a 20 percent 
rating for left shoulder impairment, residual of thoracic 
outlet syndrome, status post resection of the first rib, and 
granted service connection and a 20 percent rating for 
neurological impairment of the left upper extremity, residual 
of TOS, status post resection of the first rib.  The veteran 
appealed for higher ratings.  In an October 1995 rating 
decision, the RO confirmed and continued these disability 
ratings.  In a June 1996 rating decision, the RO assigned a 
single 40 percent rating for a disability characterized as 
left shoulder impairment, residuals of thoracic outlet 
syndrome, status post resection of first rib.  

A hearing was held at the RO (i.e. a Travel Board hearing) 
before the undersigned Veterans Law Judge in March 1999.  In 
June 1999, the Board remanded the case to the RO for further 
evidentiary development.  The case was subsequently returned 
to the Board.  In August 2003, the Board again remanded the 
case to the RO.  In a June 2004 rating decision, the RO 
granted a separate 30 percent rating for left shoulder 
strain.  The case was subsequently returned to the Board.  

The Board also notes that in a its June 2004 decision, the RO 
also granted service connection for a cervical spine 
disability, rated 30 percent.  The veteran did not appeal 
this determination, and thus this issue is not in appellate 
status and will not be addressed by the Board.

The veteran is apparently raising the issues of entitlement 
to loss of use of the left arm and a total rating for 
compensation purposes based on individual unemployability.  
These matters are referred to the RO for appropriate action.



FINDINGS OF FACT

1.  The veteran's neurological residuals of left thoracic 
outlet syndrome, status post resection of the left first rib, 
are manifested by complaints of pain and numbness, and an 
asymptomatic scar and results in impairment which does not 
exceed that found in the analogous condition of severe 
incomplete paralysis of the upper radicular group of nerves 
of the minor upper extremity.

3.  The left shoulder strain, the minor extremity, is 
manifested by subjective complaints, tenderness, and 
limitation of motion shown on the most recent examination to 
be as follows:  flexion to 0 degrees, extension to 10 
degrees, abduction to 10 degrees, external rotation to 20 
degrees, and internal rotation to 70 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 40 percent for 
neurological residuals of left thoracic outlet syndrome, 
status post resection of the left first rib have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 
4.124a, Diagnostic Code 8510 (2003).

2.  The criteria for a rating in excess of 30 percent for 
left shoulder strain, the minor extremity, have not been met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  With 
respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

In this regard, the appellant was notified of the VCAA and 
what evidence the VA would obtain in a letter dated in April 
2002, and by virtue of the rating decisions dated in April 
1995, October 1995, July 1996, and June 2004, the statement 
of the case, and numerous supplemental statements of the 
case, the most recent one being dated in June 2004.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

All available records have been obtained and associated with 
the claims folder.  The veteran has received several 
examinations during the course of this appeal.  The veteran 
has stated that he has no additional evidence to submit, and 
he has refused to allow the VA to obtain any private medical 
records.

The Board notes that this April 2002 letter was mailed to the 
appellant subsequent to the appealed rating decision in 
violation of the VCAA and he was not specifically informed to 
submit copies of any evidence pertinent to her claim which 
had not been previously submitted as required by 38 C.F.R. 
§ 3.159.  The Board, however, finds that in the instant case 
the appellant has not been prejudiced by this defect.  In 
this regard, the Board notes the appellant was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  Therefore, under the 
circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
VAOPGCPREC 7-2004.

Factual Background

Service medical records reflect that he was diagnosed with 
thoracic outlet syndrome in January 1972.  In February 1972, 
he was diagnosed with thoracic outlet syndrome secondary to 
1st rib impingement on the clavicle, and underwent a 
transaxillary resection of the 1st rib.

A March 1994 VA magnetic resonance imaging (MRI) scan of the 
left brachial plexus showed minimal post-surgical changes in 
the anterior left chest wall, located below the brachial 
plexus.  The brachial plexus was grossly unremarkable with no 
lesions noted along its path.  

VA examinations were conducted in September 1994.  The 
clinical history reflects that he underwent a resection of 
the left first rib in 1971.  In 1980 while working in the oil 
fields he injured his neck and underwent a fusion of the 
cervical spine.  He reported constant pain in his shoulder 
and walked with an elevated left shoulder.  The examination 
showed a four-inch curvilinear scar in the left axilla.  He 
was able to elevate his left arm to about 30 degrees. 
Abduction was to 80 degrees.  The diagnoses included history 
of thoracic outlet syndrome with resection of the 1st rib.

In an April 1995 decision, the RO granted service connection 
and a 20 percent rating for left shoulder impairment, 
residual of thoracic outlet syndrome, status post resection 
of first rib, and granted service connection and a 20 percent 
rating for neurological impairment of the left upper 
extremity, residual of thoracic outlet syndrome, status post 
resection of first rib, effective from March 30, 1994.  The 
veteran appealed for higher ratings.  

Subsequent VA outpatient treatment records reflect ongoing 
treatment for complaints of chronic neck and shoulder pain, 
and complaints of weakness and numbness in the left arm and 
hand.  A September 1995 VA outpatient treatment record shows 
that the veteran complained of chronic neck and shoulder 
pain.  On examination, the veteran's neck was tilted 
laterally.  The veteran was unable to extend his left upper 
extremity more than 45 degrees.  His left shoulder was 
hyperextended.  The examiner noted poor effort on motor 
testing, and decreased strength in the left upper extremity.  
The diagnostic assessment was chronic pain in the neck and 
left shoulder.  VA X-ray studies of the left shoulder and 
clavicle dated in December 1995 were unremarkable other than 
that the veteran was status post left first rib resection.

At a January 1996 VA neurological examination, the examiner 
indicated that the veteran had clinical evidence of a 
neurological deficit in the left upper extremity.  He could 
not clinically determine whether there was brachial 
plexopathy, or whether the veteran had disuse weakness 
secondary to a frozen shoulder.  He recommended additional 
tests.  At a January 1996 VA orthopedic examination, the 
examiner noted that the veteran was right-handed.  He 
reported that he had not worked since two years following his 
release from active duty.  On examination, there was 
limitation of motion of the left shoulder.  He could only 
elevate his left arm laterally to 20 degrees, and complained 
of pain in the left shoulder.  Forward elevation was 
performed to 20 degrees, posterior elevation to 20 degrees, 
and external and internal rotation to 20 degrees.  X-rays of 
the left shoulder was normal.  There was a surgical deformity 
of the left first rib.

In a June 1996 rating decision, the RO assigned a single 40 
percent rating for a disability characterized as left 
shoulder impairment, residuals of effective from March 30, 
1994, status post resection of first rib, effective from 
March 30, 1994.  

By a statement dated in August 1996, the veteran asserted 
that a 60 or 70 percent rating should be assigned for his 
left shoulder disability, and a 30 to 50 percent rating 
should be assigned for his effective from March 30, 1994.  He 
said he could only move his left arm if he pulled or lifted 
it with his right arm.  He said he could use his left elbow, 
but couldn't lift with it due to severe pain.  He also 
complained of swelling in his left arm.

An April 1998 VA neurological consultation reflects that the 
veteran complained of a constant burning pain in the back of 
his neck down to his left arm and hand.  He said his left 
shoulder was stiff and would not go down.  He complained of 
numbness of the left fingers, chest, and face.  On 
examination, his left shoulder was elevated.  There was 
visible muscle spasm, and the scapula was elevated.  There 
was marked limitation of motion of the neck and left 
shoulder.  Range of motion of the left shoulder was as 
follows:  abduction to 50 degrees, and external rotation, 
flexion and extension were each about 10 degrees.  Elbow and 
hand range of motion were "OK".  

There was no weakness of the hands and forearms.  Sensation 
to pin testing was blunted patchily over the whole left arm 
and pectoral region.  The diagnostic impression was chronic 
frozen left shoulder, with causalgic-type chronic pain, and 
dystonic contraction of the left shoulder girdle and neck 
muscles.  The basic etiology was obscure.

A June 1998 VA neurosurgical note reflects that the veteran 
had wasting of the entire left arm except the supraspinatus 
and rhomboids.  Power in the left arm was 4-4+/5 with global 
reduced sensations.  The right arm was at least -5/5 and was 
limited by pain.  The diagnostic assessment was status post 
left brachial plexus injury, status post C5-6 anterior 
cervical diskectomy with fusion, cervical spondylosis rule 
out disc herniation, and residual compression.

At a March 1999 Board hearing before the undersigned 
Veteran's Law Judge sitting at the RO the veteran essentially 
asserted that his left shoulder disability was more disabling 
than currently evaluated.  He said he could not move his 
shoulder.  He said he could use his left hand, and that he 
was right-handed.  He testified that he had constant severe 
pain in the neck and left shoulder.  He also complained of 
numbness in the left arm.

At an August 1999 VA orthopedic examination, the veteran 
reported that he had a neck injury several years after 
service, and had a bone graft to his cervical spine in 
approximately 1980.  He reported that he had painful flare-
ups of his left shoulder which now lasted for four or five 
days, and were related to increased activity and cold.  On 
examination, there was atrophy of the left shoulder in the 
area of the deltoid and supraspinatus.  There was shortening 
of the extremity on the left with marked limitation of motion 
and guarding.  No fasciculations were noted.  Motor 
examination was severely limited by pain and give-way 
tendency bilaterally.  The veteran leaned mostly to the right 
with his head tilted and drawn toward the right.  There was 
minimal active range of motion of the left shoulder.  The 
left arm was essentially 3/5 in all muscle groups on motor 
testing.  A sensory examination showed patchy loss of light 
touch and pinprick throughout the left axilla, left anterior 
chest, left shoulder, left arm, and left anterior forearm.  
The examiner opined that additional testing, including an 
electromyography (EMG), was required.

At an August 1999 VA neurological examination, the veteran 
complained of a constant ache in his neck with radiation of 
the pain down the entire left arm and into the fingers of his 
left hand.  He said his left arm was virtually useless.  He 
said he could not elevate his arm.  On examination, the 
veteran's neck was flexed and tilted toward the right about 
10 degrees.  There was tenderness in the suprascapular area 
and the entire left arm. Range of motion of the left shoulder 
was as follows:  flexion to 10 degrees, abduction to 5 
degrees, internal rotation to 5 degrees, and external 
rotation to 5 degrees.  The diagnoses were status post failed 
left rib resection for TOS, and status post failed fusion of 
the cervical spine for a cervical disc with a completely 
dysfunctional cervical spine and left arm, with a 100 percent 
loss of function of the left arm and nearly that degree of 
loss of function of the cervical spine.

At a March 2004 VA orthopedic examination, the veteran stated 
that he could not abduct or flex his left shoulder, and could 
extend it only a few degrees.  He could not reach into his 
back pocket.  He could not use his left arm to brush his 
teeth, feed himself, or wash himself.  He could use his left 
hand for buttoning his lower buttons.  He could internally 
rotate the shoulder but could not externally rotate it.  On 
examination, the veteran stood with his left shoulder in 
approximately four inches of elevation when compared with the 
right.  There was obvious atrophy across the shoulder girdle 
on the left shoulder.  There was a 12 cm shallow V-shaped 
scar over the left axilla.  Range of motion of the left 
shoulder was as follows:  flexion to 0 degrees, extension to 
10 degrees, abduction to 10 degrees, external rotation to 20 
degrees, internal rotation to 70 degrees.  This was measured 
at 70 degrees abduction.  

The clavicle was markedly tender on the left.  Passive range 
of motion was met with a complaint of severe pain.  The 
veteran was limited primarily by pain from use of his left 
shoulder.  There was marked tenderness to palpation in the 
subacromial space and across the clavicle on the left.  The 
examiner noted findings in the left arm and hand consistent 
with C5 and C6 radiculopathy.  The diagnostic assessment was 
neck and left shoulder strain, status post first rib 
resection with persistent spasm and radiculopathy.  

The examiner opined that during a flare-up, the functional 
ability of the veteran's left shoulder and arm was reduced by 
20 percent.  He opined that the veteran was limited primarily 
by pain, and not by paralysis.  The examiner indicated that 
the veteran refused to have an EMG as his prior EMG was too 
painful.  An MRI scan was not performed as the veteran had 
implanted metal in his neck.  The examiner noted that the 
veteran had a clear brachial plexus on a prior MRI.  When 
asked to identify the nerves or nerve groups affected by the 
veteran's service-connected thoracic outlet syndrome, he 
indicated that the veteran had C6 radiculopathy, most likely 
related to the nerve roots around the neck.

In a June 2004 rating decision, the RO assigned a separate 30 
percent rating for left shoulder strain, and a 40 percent 
rating for the postoperative residuals, thoracic outlet 
syndrome, effective from March 30, 1994.

Analysis

The veteran contends that his service-connected neurological 
impairment, residual of thoracic outlet syndrome, status post 
resection of the left first rib, and his left shoulder 
strain, are more disabling than currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities.

Residual of Thoracic Outlet Syndrome Status Post Resection of 
the Left First Rib

Conditions which are not specifically listed in the rating 
schedule may be rated by analogy to other conditions.  38 
C.F.R. § 4.20 (2003).  The veteran seeks a rating higher than 
40 percent for service-connected neurological residuals of 
left thoracic outlet syndrome.  The RO has rated this by 
analogy to paralysis of the upper radicular group of nerves.

Incomplete paralysis of the upper radicular group of nerves 
(fifth and sixth cervicals) of the minor upper extremity, is 
rated 40 percent when severe.  38 C.F.R. § 4.124a, Diagnostic 
Code 8518 (2003).  A 60 percent rating is assigned when there 
is complete paralysis, all shoulder and elbow movements are 
lost or severely affected, and hand and wrist movements are 
not affected.

The Board notes that most of the veteran's neurological 
symptoms in the left upper extremity have been medically 
linked to his service-connected cervical spine disability.  
For example, at a March 2004 VA orthopedic examination, when 
asked to identify the nerves or nerve groups affected by the 
veteran's service-connected thoracic outlet syndrome, the 
examiner indicated that the veteran had C6 radiculopathy, 
most likely related to the nerve roots around the neck.  
Symptoms from the cervical spine disability may not be used 
to evaluate the veteran's service-connected neurological 
residuals of left thoracic outlet syndrome.  See 38 C.F.R. 
§ 4.14 (West 2002).  

The veteran's neurological residuals of left thoracic outlet 
syndrome are manifested by complaints of pain and numbness in 
the left shoulder and left upper extremity.  It is not shown 
that as a result of neurological residuals of left thoracic 
outlet syndrome, there is complete paralysis, or that all 
shoulder and elbow movements are lost or severely affected.  
(Functional loss of the left arm has been medically linked to 
the cervical spine disability, and the veteran is receiving 
separate disability compensation for that disability.)  
Additionally the surgical scar was asymptotic.

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2000). 
Accordingly, a rating in excess of 40 percent is not 
warranted for neurological residuals of left thoracic outlet 
syndrome.  Id.

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition (i.e., different percentage ratings for different 
periods of time based on the facts found) since service 
connection became effective in March 1994.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, the evidence shows 
that since the effective date of service connection there 
have been no identifiable periods of time during which the 
veteran's neurological residuals of left TOS warranted a 
rating greater than 40 percent.  The preponderance of the 
evidence is against the claim for a rating higher than 40 
percent for neurological residuals of left thoracic outlet 
syndrome.  Thus the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002). 

Left Shoulder Strain, Postoperative Residual 

The RO has rated this disability as 30 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5201, pertaining to 
limitation of motion of the arm.

Limitation of motion of the minor arm to a point 25 degrees 
from the side is rated 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  This is the maximum rating available 
under this code.

At the last VA examination, left arm motion was limited to 10 
degrees of abduction, and 0 degrees of forward flexion.  As 
the veteran is already in receipt of the maximum evaluation 
under Code 5201, consideration of the effects of pain does 
not warrant a higher rating.  DeLuca v. Brown, 8 Vet. App. 
202 (1995); Johnston v. Brown, 10 Vet. App. 80 (1997).  

The Board does not have the authority to assign, in the first 
instance, a higher rating on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), and given the circumstances of this 
case, there is no basis to refer the matter to designated VA 
officials for consideration of an extraschedular rating.  
Bagwell v. Brown, 9 Vet. App. 377 (1996).  

Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are 
limited to cases in which there is an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular rating standards. Such factors for an 
extraschedular rating are not present in the instant case.  
The Board concludes that the service-connected left shoulder 
strain is no more than 30 percent disabling.

The preponderance of the evidence is against the veteran's 
claim for a higher rating for left shoulder strain.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

A higher rating for neurological residuals of left thoracic 
outlet syndrome is denied.

A higher rating for left shoulder strain is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


